Citation Nr: 0507727	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  97-09 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1972 to October 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The Board remanded the case to the RO in May 1998 and October 
1999 for additional development and readjudication.  In an 
April 2001 decision, in pertinent part, the Board denied 
service connection for bilateral hearing loss.  The veteran 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  By Order dated in March 2003, the 
Court vacated that portion of the Board decision and remanded 
the matter to the Board.  In an October 2003 letter, the 
Board advised the veteran that he had additional time in 
which to supplement the evidence and argument before the 
Board.  No response was received. 

In January 2004, the Board remanded the case for additional 
development.  The case has now returned from the RO and is 
again ready for appellate action.

It is noted that, in a September 2003 letter, the Board 
advised the veteran that he could no longer be represented 
before VA by J. W. Stanley, Jr. and informed him that he 
could appoint another representative or proceed without 
representation.  There has been no response from the veteran.  
Therefore, the Board presumes that he wishes to proceed 
without representation.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is competent evidence showing that the veteran has 
bilateral hearing loss disability that is related to noise 
exposure during his period of active service.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the 
notice and assistance provisions of the VCAA.  The Board 
emphasizes that, if any noncompliance is found, there is no 
prejudice to the veteran in light of the completely favorable 
disposition of the appeal.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the veteran seeks service connection for 
bilateral hearing loss.  As shown in personal hearing 
testimony from August 1996, he generally alleges that he 
incurred hearing loss in service as a result of exposure to 
noise while serving in the artillery.  His DD Form 214 
confirms that the veteran served as a field artillery 
crewman.

The veteran's October 1975 separation examination report 
showed a finding of bilateral hearing impairment.  However, 
subsequent VA audiology evaluations in 1984 and 1985 showed 
normal hearing.  Then, an audiology evaluation conducted by 
D. Ruggles, M.D., in October 1986 demonstrated bilateral 
hearing loss disability, although it was noted that the 
reliability of the test was only fair/poor.  The May 1987 
statement accompanying the test report indicated that the 
test reliability was only fair and that the veteran gave many 
false positive and false negative responses.  On the report 
of a June 1996 audiology evaluation from Dr. Ruggles, hearing 
loss disability was again shown, though it was noted that 
test reliability was fair/poor and that a functional 
component was present, or at least strongly suggested, on 
that date.  The report of the November 1996 VA audiology 
examination showed right ear hearing loss disability only, 
with no comment as to the reliability of the testing.  The 
veteran underwent another VA audiology examination in January 
2000, which showed normal hearing bilaterally.  The examiner 
noted that the "fair/poor" reliability rating from the 
private examinations suggested that there was some question 
as to the accuracy of those test results.  A March 2000 
audiology test report from Dr. Ruggles again shows bilateral 
hearing loss disability with an assessment of fair test 
reliability.

Pursuant to the January 2004 remand, the veteran underwent 
another VA examination in May 2004.  Testing showed no 
hearing loss disability pursuant to 38 C.F.R. § 3.385.  
Accordingly, the examiner did not offer any opinion as to the 
etiology of hearing loss.  However, the veteran submitted the 
report of a private audiology examination performed in 
February 2004 by J. Barber, M.D.  The results of that 
audiometric testing, shown by graphic representation only, 
appear to reflect hearing loss disability for VA purposes.  
Neither the VA examination nor the private examination 
includes any comment as to the reliability of the test 
results.  In a March 2004 statement, Dr. Barber related the 
opinion that it was likely that the veteran's hearing loss, 
in large part, was relate to his artillery exposure in the 
military, though he added that some of the hearing loss may 
be due to aging.  

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001).  When adequately explained, the Board is 
free to favor one medical opinion or conclusion over another.  
Evans v. West, 
12 Vet. App. 22, 26 (1998).  In this case, the current VA and 
private examinations yielded different conclusions as to 
whether the veteran actually has bilateral hearing loss 
disability, but the Board finds no reason to find one 
examination to be more credible, probative, or reliable than 
the other examination.  Dr. Barber has provided an opinion 
that relates the veteran's hearing loss to service.  There is 
no contrary opinion of record.  In addition, the veteran's 
service with an artillery unit is unquestioned, such that 
noise exposure in service may be conceded.  Accordingly, 
resolving doubt in the veteran's favor, the Board finds that 
the evidence supports service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5107(b).  

  
ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for bilateral hearing 
loss is granted.  



	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


